Citation Nr: 1001797	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 20 percent 
for Type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that VA medical records reflect assessments 
that the Veteran manifests trace non-proliferative diabetic 
retinopathy of the left eye (OS) and impaired renal function 
with proteinuria as complications of diabetes mellitus.  
These reasonably raised service connection claims are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran generally alleges entitlement to higher initial 
ratings for PTSD and diabetes mellitus.  In statements 
received in October 2006, the Veteran, his employer and his 
roommate described a worsening of the Veteran's PTSD and 
diabetes mellitus symptoms in approximately 2005.  The 
available VA clinical records do not contain any treatment 
records for the time period between December 2003 and January 
2007, but clearly reflect that the Veteran had VA visitations 
from May 2005 to August 2006.  Two of these visitations 
involved treatment for diabetes mellitus (May 2005) and 
alcohol dependence (August 2006) which are issues for 
consideration in these appeals.

Also in October 2006, the Veteran discussed the existence of 
clinical records from the Sepulveda VA Hospital since 1993.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA-generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
must remand these claims to obtain the known VA clinical 
records which are not associated with the record.

The Board further notes that a VA Compensation and Pension 
(C&P) examiner in November 2008 provided diagnoses of alcohol 
dependence, chronic PTSD and depressive disorder not 
otherwise specified (NOS).  The examiner provided a Global 
Assessment of Functioning Score of 60 for PTSD, and provided 
an extensive rationale as to why the Veteran's alcohol 
dependence and depressive disorder NOS symptoms were not 
related to service-connected PTSD.

In Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), the Court held VA is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so. 

The November 2008 VA examiner provided fully explained 
rationale indicating that the Veteran's alcohol use is not a 
means of self-medication for PTSD symptomatology.  The VA 
examiner further explained that "almost all" of the 
Veteran's depression was related to issues other than PTSD, 
such as two divorces and "the physical deterioration, 
particularly the diabetes, and the loss of current income."  
(emphasis added).

Thus, according to the November 2008 VA examiner, some of the 
Veteran's depressive symptoms are attributable to service-
connected disability, diabetes mellitus.  This examiner did 
not delineate the extent of psychological, social, and 
occupational functioning due to PTSD and the aspects of 
depression related to service-connected diabetes mellitus.  
As such, the Board requires further clarifying opinion on 
this matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Central California VA Health Care 
System from December 2003 to January 2007 
(including the visitation for diabetes 
mellitus in May 2005 and alcohol 
dependence in August 2006) as well as 
records since October 2008.  The RO should 
further clarify with the Veteran the dates 
of his treatment at the Sepulveda VAH 
(extending to at least 1993) and obtain 
those records identified by the Veteran.

2.  Return the November 2008 VA C&P 
examination report for an addendum opinion 
which clarifies the extent of the 
Veteran's psychological, social, and 
occupational functioning due to PTSD and 
the aspects of depression related to 
service-connected diabetes mellitus.  The 
Board must note that the Veteran is 
service connected for diabetes mellitus 
and the Board is attempting to compensate 
the Veteran for any psychological, social, 
and occupational functioning caused by 
both the PTSD and the diabetes mellitus.

To the extent possible, the examiner is 
requested to express, in terms of a Global 
Assessment of Functioning (GAF) score, the 
Veteran's current GAF score due to PTSD 
and the aspects of depression related to 
service-connected diabetes mellitus, 
including as assessment as to whether 
there has been any increased or decreased 
severity of symptoms since July 2003.

A rationale for any opinion expressed 
should be provided in the report, to 
include the use of medical principles and 
evidence in the claims file.

3.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

